Case 1-19-44 /ol-cec Doc lol Filed Vo/Oa/2z0 Entered O0/Os/20 20150725

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re 1934 BEDFORD LLC Case No. 19-44751
Debtor Reporting Period: FEBRUARY 2020

Federal Tax I.D.# 47XXXX1414

CORPORATE MONTHLY OPERATING REPORT

File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
submit a copy of the report to any official committee appointed in the case.

(Reports for Rochester and Buffalo Divisions of Western District of New York are due {5 days after the end of

the month, as are the reports for Southern District of New York.)

REQUIRED DOCUMENTS Form No. Document JExplanation
Attached jAttached

Schedule of Cash Receipts and Disbursements

Bank Reconciliation (or ies of debtor's bank reconciliations)

of bank statements.
Cash disbursements journals
Statement of ions
Balance Sheet
Status of Post-petition Taxes
of IRS Form 6123 or payment
of tax returns filed
of Unpaid Post-petition Debts
Listing of Aged Accounts Payable
Accounts Receivable Reconciliation and
Taxes Reconciliation and Agi
to Insiders and Professional
Petition Status of Secured Notes, Leases
Questionnaire

 

ort and the attached documents

“4
: Date
L~

  

1 declare under penalty of perjury (28 U.S.C. Section [746) that

are true and correct to the best , my knowledgé and belief,
Signature of Debtor AF wr,

ar

 

 

Signature of Authorized Individual* Date 9/25/2020
Date

Nikol Vonlavrinoff

 

«Authorized individual must be an officer, director or shareholder if debtor is a corporation, a partner if debtor is a
partnership; a manager or member if debtor is a limited liability company.

FORM MOR
2/2008
PAGE 1 OF 14

 
Case 1-Ly-44/ol-cec Doc lol Filed Vo/Oa/z0 Entered O0/Os/20 2050725

Inre 1934 BEDFORD LLC Case No. 19-44751

Debtor FEBRUARY 2026

SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the endmg cash from the prior month
or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
attached for each agcount, [See MOR-1 (CON’T)]

SIGNATURE
NUMBER (LAST 4) 7855 (TOTAL OF ALL ACCOUNTS)
CASH BEGINNING OF MONTH 4 1644
RECEIPTS
RENT RECEIPTS 72

ACCOUNTS RECEIVABLE -
POSTPETITION
LOANS AND ADVANCES
OM NON DIP A
OTHER (ATTACH
FERS Mf DIP ACCTS
TOTAL RECEIPTS 236793
URSEMENTS
PAYROLL
MANAGEMENT COMPANY FEE
REPAIRS / MAINTENANCE
EQUIPMENT FINANCING
UTILITIES
INSURANCE
ADMINISTRATIVE & FINES
SUPPLIES
PROPERTY TAX
LOAN INTEREST
TRANSFERS DIP AC
PROFESSIONAL FEES
U.S. TRUSTEE ARTERLY FEES
TRANSFER NON DIP ACCTS
OTAL DISBURSEMENTS 162403 201412 363815

CASH FLOW 15 -1286 -12
CEIPTS LESS DISBURSEMENTS

— END OF MONTH 2093 35381

 

* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE

THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

 

 

 

TOTAL DISBURSEMENTS 363815
LESS: TRANSFERS TO DEBTOR IN -164000

POSSESSION ACCOUNTS

TOTAL DISBURSEMENTS FOR CALCULATING 199815

U.S. TRUSTEE QUARTERLY FEES

 

 

 

 

(A) in the ordinary course of business tents are collected by and expenses paid by the management company

With the opening of it's DIP bank account funds will be transferred to the DIP account

FORM MOR-1
2/2008
PAGE 2 OF 11
Case 1-19-44 /ol-cec

In re 1934 BEDFORD LLC

Debtor

Case No.

Reporting Period: FEBRUARY 2020

BANK RECONCILIATIONS

Continuation Sheet for MOR-1

A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.

(Bank account numbers may be redacted ta last four numbers.)

Case No. 19-44751

 

SIGNATURE
78355

MGT ACCOUNT

 

 

BALANCE PER
BOOKS

BANK BALANCE

2093

2093

35381

35381

 

(+) DEPOSITS IN
TRANSIT (47TACH
LIST)

 

(-}) OUTSTANDING
CHECKS (ATTACH
LIST) :

 

OTHER (ATTACH
EXPLANATION)

 

 

 

 

ADJUSTED BANK
BALANCE *

 

 

2093

 

35381

 

 

*" Adjusted Bank Balance" must equal "Balance per Books"

IN TRANSIT

ECKS OUTSTANDING

OTHER

Date

 

Doc lol Filed Vo/Oa/z0 Entered O0/Os/20 2U0150' 25

FORM MOR-1 (CONT.)
2/2008
PAGE 3 OF 11
Case 1-Ly-44/ol-cec Doc lol Filed Vo/Oa/z0 Entered O0/Os/20 2050725

In re 1934 BEDFORD LLO

Debtor

Case No.

19-44751
FEBRUARY 2020

 

STATEMENT OF OPERATIONS (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue

when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

REVENUES

INCOME
: Discounts
Revenue
OF GOODS SOLD
ing Invento
: Purchases
dd: Cost of Labor
: Other Costs fattach schedule
: Ending In
of Goods Sold
ss Profit
PERATING EXPENSES

uto and Truck
and credit card fees
tributions
Benefits
cer/Insider Co
ce
Fees
ce
dministrative and Fines
and Maintenance
t and Lease

lies
axes - P ll
axes - Real Estate
axes ~ Other
ravel and Entertainment
tilities
attach
otal Before ation
atio letion/Amortization
et Profit Before Other Income &
THER INCOME AND EXPENSES
Income (attach schedule

Profit Before Ri

FEBRUARY 2020
72793

72793

-162358

-127021

 

CUMULATIVE -FILING TO
DATE

7778

7778

FORM MOR-2
2/2008
PAGE 4 OF 11
Case 1-Ly-44/ol-cec Doc lol Filed Vo/Oa/z0 Entered O0/Os/20 2050725

In re 1934 BEDFORD LLC Case No. 19-44751
Debtor FEBRUARY 2020

RGANIZATION ITEMS
fessional Fees
5. Trustee Fees
Eamed on Accumulated Cash from Chapter 11 (see continuation

heet,
Gain (Loss) from Sale of
ion attach schedule
otal ization
come Taxes
Profit -127021
* "Insider" is defined in 11 U S.C. Section 101(31).

 

BREAKDOWN OF “OTHER” CATEGORY

OFHER COSTS

 

OTHER OPERATIONAL EXPENSES

 

OTHER INCOME

 

 

 

 

OTHER EXPENSES

 

 

 

 

 

 

 

 

 

OTHER REORGANIZATION EXPENSES

 

 

Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest eamed on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.

FORM MOR-2
2/2008
PAGE 5 OF 11
Case 1-Ly-44/ol-cec Doc lol Filed Vo/Oa/z0 Entered O0/Os/20 2050725

 

To re 1934 BEDFORD LLC Case No. 19-44751
Debtor FEBRUARY 2020
BALANCE SHEET
The Balance Sheet is to be cormpleted on an accruat basis only. Pre-petition liabilities must be classified separately from post-petition obligations.
ASSETS BOOK VALUE AT END OF | BOOK VALUT AT END OF [BOOK FALUE ON PETITION
CURRENT REPORTING PRIOR REPORTING DATE OR SCHEDULED
MONTH MONTH

 

 

 

 

 

 

CURRENT ASSETS
nrestricted Cash and

Receivable
ates Receivable
Inventories

Retainers
Current Assets fattack
AL CURRENT ASSETS

and
and
Fixtures and Office

Vehicles

Less Accumulated

TOTAL PROPERTY &
ASSETS

due from Insiders*

 

38665000

1844

38600000
63000

 

120390

1403

38600000
65000

 

Assets (attach Goodwill
TOTAL OTHER ASSETS
TOTAL ASSETS 387224 388494 38805
LIABILITIES AND OWNER EQUITY BOOK VALUE AT END OF | BOOK VALUE ATEND OF [BOOK VALUE ON PETITION
CURRENT REPORTING PRIOR REPORTING DATE
MONTH MONTH

 

 

 

 

 

 

LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
le
‘Taxes to FORM MOR-4
VANCE
/ Leases - Bui
Trustee Fees
Professional Fees
Fs
Other Liabilities fattach schedule,
TOTAL POST-PETITION LIABILITIES
SURJECT TO COMPROMISE (Pre-Petition}
Secured Debt :
Debt : Taxes
Debt
TOTAL PRE-PETITION LIABILITIES
TOTAL LIABILITIES
EQUITY
Stock
itional Paid-In
Capital Account
Account
- Pre-Petition
Eam -
to Owner
Contributions
OWNERS
OTAL LIABILITIES AND
*"Insider” is defined in 11 U.S.C. Section 101(31).

etained

attach schedule,
schedule,

204

8641000
29119704
29122554

9
387224

2850

 

20478704
0
8641000
29119704
29122554

 

972.6942
388494

 

20478704

8641000

29119704

968
388053

FORM MOR-3
gzo08
PAGE 6 OF 11
Case 1-19-44 /ol-cec

Inre 1934 BEDFORD LLC
Debtor

BALANCE SHEET - continuation section
ASSETS

Doc lol Filed Vo/Oa/z0 Entered O0/Os/20 2U0150' 25

Case No. 19-44751
FEBRUARY 2020
BOOK VALUEATEND BOOK YALUE AT END BOOK VALUE ON
OF CURRENT OF PRIOR REPORTING PETITION DATE
REPORTING MONTH MONTH

 

Other Current Assets

 

 

Other Assets

 

 

 

 

LIABILITIES AND OWNER EQUITY

Other

Liabilities

   

Adjustments to Owner’s Equity

 

 

BOOK YALUE AT END
OF CURRENT
REPORTING MONTH

 

 

BOOK VALUE ON
PETITION DATE

 

 

 

 

Post-Petition Contributions

 

 

 

 

 

 

 

Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
Typically, restricted cash is segregated into a separate account, such as an escrow account.

FORM MOR-3
272008
PAGE 7 OF 11
Case 1-Ly-44/ol-cec Doc lol Filed Vo/Oa/z0 Entered O0/Os/20 2050725

In re 1934 BEDFORD LLC Case No. 19-44751
Debtor Reporting Period: FEBRUARY 2020

STATUS OF POST-PETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
amount should be zero.

Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposil of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

Withheld
Beginning and/or Amount Check # or
Federal Tax Accrued Paid Date Paid EFT Ending Tax
Withholdi
CA
FICA lo
1
me

Total Federal Taxes

tate and Local
ithholdi
Sales
cise
]
eal
Personal
Other:
Total State and Local

 

Total Taxes

SUMMARY OF UNPAID POST-PETITION DEBTS

Attach aged listing of accounts payable.
Number of Days Past Due

Current 31-60 61-90 Over OT

ccounts le
Wages le
Taxes le
Rent/Leases-Buildi
Rent/Leases- ipment
Secured Debt/Adequate
Protection
Professional Fees
Amounts Due to Insiders
UST Fees 108

 

otal Post. ition Debts 29

Explain how and when the Debtor intends to pay any past due post-petition debts.

FORM MOR4
2/2008
PAGE 8 OF 11
Case 1-Ly-44/ol-cec Doc lol Filed Vo/Oa/z0 Entered O0/Os/20 2050725

In re 1934 BEDFORD LLC Case No. 19-44751 Case No. 19-44751
Debtor OCTOBER 2019 Reporting Period: FEBRUARY 2!

ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

 

Accounts Receivable Reconciliation Amount
Total Accounts Receivable at the beginning of the reporting period
Plus: Amounts billed during the period
Less: Amounts collected during the period
Total Accounts Receivable at the end of the reporting period

 

 

 

 

 

 

 

 

Accounts Receivable Aging 0-30 Days 31-60 Days 61-4 Days ‘OT+ Days
0 - 30 days ald

31 - 60 days old
61 - 90 days old

91+ days old
otal ts Recei &

oe

 

em —

comm mm —— _—

 

 

oe
= —_—_—_—_—_—_—_—_—

TAXES RECONCILIATION AND AGING

‘axes Payable 9-30 Da 31 61-90 Da
- 30 old

31 - 60 old

1-90 old

i+ old
otal Taxes le
otal Accounts le

 
Case 1-Ly-44/ol-cec Doc lol Filed Vo/Oa/z0 Entered O0/Os/20 2050725

Inre 1934 BEDFORDLLC — Case No. Case No. 19-44751
Debtor Reporting Period: FEBRUARY 2020

PAYMENTS TO INSIDERS AND PROFESSIONALS

OF the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid

(e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.

TYPE OF PAYMENT AMOUNT PAID AL PAID TO DA

TOTAL PAYMENTS TO INSIDERS

PROFESSIONALS

ORDER
AUTHORIZING
NAME PAYMENT AMOUNT APPROVED] AMOUNT PAID OTAL PAID TO

WAYNE GREENWALD

IMSPIEGEL LLC

TOTAL PAYMENTS TO PROFESSIONALS
* INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED

POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
AND ADEQUATE PROTECTION PAYMENTS

MONTHLY PAYMENT AMOUNT PAID AL UNPAID POST:
NAME OF CREDITOR DUE BURING MONTH PETITION

TOTAL PAYMENTS

 

 

TOTAL INCURRED &
UNPAID*

FORM MOR-6
2/2008
PAGE 10 OF 11
In re

Case 1-Ly-44/ol-cec Doc lol Filed Vo/Oa/z0 Entered O0/Os/20 2050725

1934 BEDFORD LLC

Debtor

Case No.
FEBRUARY 2020

DEBTOR QUESTIONNAIRE

19-44751

 

Must be completed each month. If the answer to any of the
questions is “Yes”, provide a detailed explanation of each item.
Attach additional sheets if necessary.

Yes

 

Have any assets been sold or transferred outside the normal course of
business this reporting period?

 

Have any funds been disbursed from any account other than a debtor in
possession account this reporting period?

X (A)

 

Is the Debtor delinquent in the timely filmg of any post-petition tax
retums?

 

Are workers compensation, general lability or other necessary
insurance coverages expired or cancelled, or has the debtor received
notice of expiration or cancellation of such policies?

 

Is the Debtor delinquent in paying any insurance premium payment?

pd

 

Flave any payments been made on pre-petition liabilities this reporting
period?

»

 

10
1]
12
13
14

15
16
17

18

Are any post petition recetvables (accounts, notes or loans) due from
related parties?

 

Are any post petition payroll taxes past due?

 

Are any post petition State or Federal income taxes past due?

 

Are any post petition real estate taxes past due?

 

Are any other post petition taxes past due?

 

Have any pre-petition taxes been paid during this reporting period?

 

Are any amounts owed to post petition creditors delinquent?

 

Are any wage payments past due?

 

Have any post petition loans been been recetved by the Debtor trom any
party?

 

Is the Debtor delinquent in paying any U.S. Trustee fees?

 

Is the Debtor delinquent with any court ordered payments to attorneys or
other professionals?

Pe PT bd [odd ea od Poe [P< P< es bs

 

Have the owners or shareholders received any compensation outside of
the normal! course of business?

 

 

 

 

 

(A ) in the ordinary course of business rents are collected by and expenses paid by the management company

FORM MOR-?
2/2008
PAGE 11 OF 71
TOO-+e r+ L20z6zz0vadaISW-co00- +000-89c6900-r¢e140000

Case 1-19-44 /fa1-cec Loc lol Filed O6/Us/2U0
SIGNATURE BANK

565 Fifth Avenue
New York, New York 10017

00007134 MSIGDDA0229 06 000000000 8 204
1934 BEDFORD LLC

DIP 1944751

1310 48TH ST STE 300

BROOKLYN NY 11219

Entered Vo/OQa/290 20150725

Statement Period
From February 01, 2020
To February 29, 2020
Page 1 of 3

PRIVATE CLIENT GROUP 204
6321 NEW UTRECHT AVENUE
BROOKLYN, NY 11219

See Back for Important Information

Primary Account: @§93927055 0

FOR MOBILE BANKING USERS: EFFECTIVE 2/14/2020, THE BANK IS EXTENDING
THE CUT-OFF TIME FOR MOBILE DEPOSITS FROM 4:06 P.M. To 7:00 P.M. ET ON
THE BUSINESS DAY OF RECEIPT. MOBILE DEPOSITS RECEIVED ON A BUSINESS DAY
AFTER THE CUT-OFF TIME, OR ON A DAY THAT IS NOT A BUSINESS DAY, WILL BE

PROCESSED ON TRE NEXT BUSINESS DAY.

IF YOU HAVE ANY QUESTIONS, CONTACT YOUR PRIVATE CLIENT GROUP OR
SIGNATURE BANK CLIENT SERVICES (1-866-SIG-LINE).

Signature Relationship Sumary Opening Bal.
BANK DEPOSIT ACCOUNTS

1503627655 SIGNATURE CHECKING 496.32.
RELATIONSHIP TOTAL

Closing Bal.

— 2,092.94

2,092.94
TOO-VE rH Z0zEzz0vAaaDISW-L000-z000-sezeR00-Fe L£0000

Case 1-19-44 /ol-cec

SIGNATURE BANK

1934 BEDFORD LLC
DiP 1944751

1310 48TH ST STE 300
BROOKLYN NY 11219

SIGNATURE CHECKING EERE 7855

Previous Balance as of February 01, 2020
2 Credits
4 Debits

Ending Balance as of February 2959, 2620

Deposits and Other Credits

Feb 03 INCOMING WIRE

REF# 20200203B6B7261F00077002030941FTO1
FROM: BROSPECT QUARTERS MANAGEMENT LLC ABR:
BANE:

Feb 28 JNCOMING WIRE

REFH 202002268BR6B7261F00157902281210FT01
FROM: PROSPECT QUARTERS MANAGEMENT LLC
BANE :

021000021

ABA: 021000021

Withdrawals and Other Debits

Feb 03 OUTGOING WIRE XFER

REF# 20200203B6B7261F000610

FO: 1936 BEDFORD AVE LLC ABA:

BANK: SIGNATURE BANK

Feb 28 OUTGOING WIRE XTER

REFH# 20200228n6B7261F002090 ;

TO: 1930 BEDFORD AVE LLC ABA:

HANK: SIGNATURE BANK

Feb 28 WIRE TRANSFER FEE

REF# 20200228B36B7261F002090 aza!
: LLC :

BANK : SIGNATURE ERNE x ACCT#A 1563717307

Feb 28 Service Charge

026013576
ACCT# 1383 71.2407

026013576
ACCT! Lavsy ese?

DOC lol Filed VO/O3/20

Entered Vo/OQa/290 20150725

Statement Period
From February 01, 2020
To February 29, 2020
Page 2 of 3

PRIVATE CLIENT GROUP 204
6321 NEW UTRECHT AVENUE
BROOKLYN, NY 11219

Primary Account: S&833g¢7855 0

496.32
164,000.00
162,403.38
2,092.94

35,000.00

129,000.00

33,578.13

126,780.25

25.00

20,00
Case 1-Ly-44/ol-cec Doc lol Filed Vo/Oa/z0 Entered O0/Os/20 2050725

SIGNATURE BANK

Statement Period
From February 01, 2020
To February 29, 2020

Page 3 of 3
1934 BEDFORD LLC

PRIVATE CLIENT GROUP 204
DIP 1944751 6321 NEW UTRECHT AVENUE

1310 48TH ST STE 300 BROOKLYN, N¥ 11219

BROOKLYN NY 14219

Primary Account: @8@8MR7855 0
Daily Balances
Jan 31 496.32 Feb 28 2,092.94
Feb 03 1,919.19

Rates for this statement period - Overdraft
Feb 01, 2020 14.500600 %
